                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DONNA EDWARDS,

          Plaintiff,

vs.                                                    Case No.: 8:18-cv-02649-T-24-TGW

LIBERTY MUTUAL FIRE
INSURANCE COMPANY,

          Defendant

_______________________________________/

                                           ORDER

          This cause comes before the Court on Plaintiff’s Motion to Remand. (Doc. No.

12). Defendant opposes the motion. (Doc. No. 13). As explained below, the motion is

denied.

                                       BACKGROUD

          This lawsuit arises out of a property insurance claim. Plaintiff Donna Edwards

alleges the following in her Complaint (Doc. No. 1-3): During the policy period of June

18, 2017 to June 18, 2018, Defendant Liberty Mutual Fire Insurance Company (“Liberty

Mutual”) insured Edwards’ dwelling when her dwelling sustained a covered loss due to

water damage. Upon notifying Liberty Mutual of the damage, Liberty Mutual assigned

Edwards a date of loss of October 15, 2017. However, Liberty Mutual failed to provide

coverage for all of Edwards’ losses. Edwards contends that Liberty Mutual’s failure to pay

for all of her losses constitutes a material breach of the insurance policy.




                                               1
       Edwards served Liberty Mutual with her Complaint on September 19, 2018. In her

Complaint, Edwards alleged that her damages exceed $15,000. On October 3, 2018,

Edwards gave Liberty Mutual a settlement demand for $120,000. The settlement demand

sought damages for the water damage, additional living expenses for 40 days, and

attorneys’ fees. The settlement demand was accompanied by a proposal for repair services

that totaled $39,472.83. The proposal for repair services stated that it was based on a non-

destructive visual inspection and that during the repair process, demolition may uncover

other unforeseen damages that were not included in the repair estimate.

       On October 29, 2018, after receiving this settlement demand, Liberty Mutual

removed the case to this Court based on diversity subject matter jurisdiction. Thereafter,

Edwards filed the instant Motion to Remand.

                                 STANDARD OF REVIEW

       “Federal courts are courts of limited jurisdiction.” Musser v. Walmart Stores East,

L.P., 2017 WL 1337477, at *1 (S.D. Fla. Apr. 12, 2017). Federal subject matter

jurisdiction exists only when a controversy involves either a federal question or diversity

of citizenship between the parties. See id. If a case having federal subject matter

jurisdiction is initially brought in state court, the defendant can remove it to federal court

under 28 U.S.C § 1441(a). The defendant bears the burden of establishing that federal

subject matter jurisdiction over the case exists. See id. at *2. When arguing that diversity

subject matter jurisdiction exists, the defendant must prove that the amount in controversy




                                               2
exceeds the jurisdictional threshold of $75,000 by a preponderance of the evidence. See

id.; see also 28 U.S.C. § 1332(a).

                                       DISCUSSION

       Liberty Mutual removed this case based on diversity subject matter jurisdiction.

Edwards is a citizen of Florida, and Liberty Mutual is a citizen of Wisconsin and

Massachusetts. Therefore, complete diversity of citizenship exists. Edwards, however,

argues that Liberty Mutual has not shown that the amount in controversy exceeds $75,000.

       In support of its argument that the amount in controversy threshold has been met,

Liberty Mutual relies primarily on Edwards’ post-suit settlement demand of $120,000.

Edwards argues that the Court should not rely on the $120,000 demand amount, because

she had not provided a sufficient basis in the demand to support that figure accurately

representing the amount in controversy. Edwards argues that her demand letter supports

an amount in controversy far less than $75,000 based on the following: (1) the repair

estimate of $39,472.83; (2) the $2,875 cost of the repair estimate; (3) living expenses of

$8,663.46; and (4) minimal attorneys’ fees, 1 likely less than $10,000. Those amounts total

only $61,011.29.

       Liberty Mutual argues that the amount in controversy at the time of the settlement

demand exceeded $75,000 due to the fact that the repair estimate stated that it was based

on a non-destructive visual inspection and that during the repair process, demolition may



1
 Attorneys’ fees are included in the amount in controversy when they are allowed under a
statute or by contract. Florida Statute § 627.428 allows for recovery of attorneys’ fees
when an insured obtains a judgment against their insurer.



                                              3
uncover other unforeseen damages that were not included in the repair estimate.

Furthermore, Liberty Mutual points out that Edwards did not simply request the policy

limits ($132,000 for the dwelling, plus $26,520 for additional living expenses). Finally,

and perhaps most importantly, if the Court did not find the post-suit settlement demand to

be persuasive evidence of the amount in controversy, Liberty Mutual (as well as

defendants in general) would never know when the 30-day limit for removal based on an

“other paper” was triggered.

        Edwards has not provided an explanation as to why her initial demand of $120,000

is no longer the amount she is seeking, nor has she stated to the Court that her damages

are, in fact, less than $75,000. Instead, she simply argues that the settlement demand does

not establish that the amount in controversy exceeds $75,000 by a preponderance of the

evidence.

        Based on the above, the Court finds that Edwards’ post-suit settlement demand

provides a reasonable assessment of the value of her claim, which is in excess of $75,000.

Therefore, the Court finds that Liberty Mutual has shown that diversity subject matter

jurisdiction exists.

                                  CONCLUSION

        Accordingly, it is ORDEDED AND ADJUDGED that Plaintiff’s Motion to

Remand (Doc. No. 12) is DENIED.




                                             4
       DONE AND ORDERED at Tampa, Florida, this 5th day of March, 2019.




Copies to: Counsel of Record




                                       5
